DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 03/22/2021.
Claims 21, 23, 24, 26-28, 30, 31, 33-35, 37, 38, and 40 have been amended.
Claims 21-40 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 03/22/2021 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues, “Sharma does not describe the generation of purchase groups indicative of consecutive purchase occasion values, much less consecutive purchase values indicative of purchase instances not interrupted by purchase instances unassociated with the brand of interest.”  The Examiner respectfully disagrees and points to column 11, lines 4-18 wherein SHARMA teaches trial purchase, repeat purchases, and additional repeat purchases.  This reads on the applicant’s limitations of generate purchase groups indicative of consecutive purchase occasion values associated with the respective participants based on respective highest values of the brand purchase count, the consecutive purchase occasion values indicative of brand purchase instances not interrupted by subsequent purchases unassociated with the brand of interest.
 Additionally, column 13, line 60 to column 14, line 9 teaches the inclusion of “values” in a frequency analysis to determine how many times a consumer purchase a product.

Applicant’s amendments, with respect to the rejection of claims 21-40 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 21-40 under 35 U.S.C. 101 have been updated to conform to current guidelines and maintained accordingly.

The relevant question is whether the claims do more than collect, store, display, and compare data to optimize a marketing campaign objective on a generic computer. This does not appear to be the case. 

Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to obtain data, use data to identify other data, and filtering data are some of the most basic functions of a computer. Moreover, the technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a 

Considered as an ordered combination, the computer components of petitioner's method, system, and/or computer readable medium add nothing that is not already present when the steps reconsidered separately. Viewed as a whole, the method, system, and/or computer readable medium claims simply recite the concept of analyzing storing data in the form of digital data, comparing/categorizing data, and displaying the data.

The method, system, and/or computer readable medium claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of organizing and analyzing data using some unspecified, generic computer. Consequently, that is not enough to transform an abstract idea into a patent-eligible invention.

As in TLI, Applicant’s claims are “not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combing the two.” See TLI Communications LLC v. A.V. Automotive, LLC, (Fed. Cir. 2016). “The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominantly describes the system and methods in purely functional terms.” Id. "Instead, the claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner." Id.



The claims in this case fall into a familiar class of claims “directed to” a patent-ineligible concept. The focus of the asserted claims, as illustrated by the claims, is on collecting information, analyzing it, displaying Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, the courts have treated, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). 

In a similar vein, the courts have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Communications, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  In addition, merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).



In this case, the claims are clearly focused on the combination of those abstract-idea processes. This invention claims a process of gathering and analyzing information of a specified content, processing that data, then displaying the results, without any particular or asserted inventive technology for performing those functions. They are therefore directed to an abstract idea.



Referring to Electric Power Group, LLC v. Alstrom S.A., the claims in this case do not even require a new source or type of information, or new techniques for analyzing it. See, e.g., US Patent 8,401,710 B2 (Budhraja et. al.), col. 8, lines 51–62 (referring to existing phasor data sources); J.A. 6969–71 (describing workings and history of phasor data use); Electric Power Group Br. at 21–22; Reply Br. at 5 (new algorithms not claimed). As a result, the claims do not require an inventive set of components or methods, such as measurement devices or techniques that would generate new data. They do not invoke any novel inventive programming. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise-abstract processes of information collection and analysis.










35 USC § 101 Analysis

Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):

Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)




Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.


For example, limitations that are indicative of “integration into a practical application” include:
1) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
2) Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
3) Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
4) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 21 (representative of claims 28 and 35):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
An apparatus, comprising: 
a purchase depth manager to:
for respective participants, increment a brand purchase count of purchase occasions when a product associated with a brand of interest is purchased during a period of time, the period of time following a marketing stimulus for the brand of interest; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
generate purchase groups indicative of consecutive purchase occasion values associated with the respective participants based on respective highest values of the brand purchase count, the consecutive purchase occasion values indicative of brand purchase instances not interrupted by subsequent purchases unassociated with the brand of interest; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
an extended value calculator to:
calculate a long term multiplier for respective purchase groups based on an incremental brand amount, the long term multiplier associated the period of time, the incremental brand amount based on a difference in purchase amounts between the respective purchase groups; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
determine a campaign efficacy of a first advertising campaign based on the long term multiplier, the first advertising campaign associated with the marketing stimulus, the campaign efficacy to enable selection of one of the first advertising campaign or a second advertising campaign. (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
The general scope of the claim limitations individually and the claims as a whole are described in the specification as follows: 
[0002] This disclosure relates generally to marketing analysis, and, more particularly, to methods, systems and apparatus to calculate long-term effects of marketing campaigns.
This directly correlates to Certain Methods Of Organizing Human Activity - commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The limitations of the independent claims recite mathematical and statistical methods for determining consumer purchasing activity and subsequently the effectiveness of the advertising campaign with regard to goods and services.  
With regard to the remaining dependent claims, claim(s) 22-27, 29-34, and 36-40 do not appear to overcome the patent-eligible deficiencies of the independent claim and the associated intervening claims.  






Step 2A (prong 2): 
Claim 21 (representative of claims 28 and 35):
…an apparatus
…a tangible computer readable storage medium
… a processor


Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma US 8,818,838 B1 hereinafter SHARMA, in view of Hoblit et al. (USPGP 2002/0072977 A1), hereinafter HOBLIT.

Claim 21:
SHARMA as shown below discloses the following limitations:
for respective participants, increment a brand purchase count of purchase occasions when a product associated with a brand of interest is purchased during a period of time, the period of time following a marketing stimulus for the brand of interest; (see at least column 11:13; column 24:16-18)
generate purchase groups indicative of consecutive purchase occasion values associated with the respective participants based on respective highest values of the brand purchase count, the consecutive purchase occasion values indicative of brand purchase instances not interrupted by subsequent purchases unassociated with the brand of interest; (see at least column 16:49-52; 17:7; column 11, lines 4-18; column 13, line 60 to column 14, line 9  (“groups of consumers”, values, trial purchase, repeat purchases, and additional repeat purchases)
an extended value calculator to:
calculate a long term multiplier for respective purchase groups based on an incremental brand amount, the long term multiplier associated the period of time, the incremental brand amount based on a difference in purchase amounts between the respective purchase groups; (see at least Figures 8, 8A, 9 as well as associated and related text; column 14: 9-40; 32:60 to 33:21)
determine a campaign efficacy of a first advertising campaign based on the long term multiplier, the first advertising campaign associated with the marketing stimulus, the campaign efficacy to enable selection of one of the first advertising campaign or a second advertising campaign. (see at least Figures 8, 8A, 9 as well as associated and related text; column 14: 9-40; 32:60 to 33:21)
SHARMA does not specifically disclose a purchase depth manager.  However, HOBLIT, in at least paragraph 0029 discloses, “…nits sold for each of the one or more items of interest during the particular time frame may be collected”.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises SHARMA with the counting technique of HOBLIT because, “…marketers must understand the underlying dynamics of the markets in which products and services compete.  These dynamics may be understood in terms of the structure of the market and the consumer switching tendencies (i.e., trends in purchasing or using one product instead of another).  The structure of a market may, in turn, correspond to what consumers consider to define a particular set of choices for a potential purchase.  Products and services accordingly compete within a particular set of choices in view of various factors such as perceived quality, price, overall attractiveness, etc. In other words, the general perception of which products and services compete with each other and which substitutions are possible defines the landscape of competition.” (SHARMA: column 1:39-51).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 22:
The combination of SHARMA/HOBLIT discloses the limitations as shown in the rejections above.  SHARMA further discloses the long term multiplier corresponds to an average brand product purchase amount during an introductory period of the marketing stimulus.  See at least Figures 8, 8A, 9 as well as associated and related text; column 14: 9-40; 32:60 to 33:21.








Claims 23-25:
The combination of SHARMA/HOBLIT discloses the limitations as shown in the rejections above.  SHARMA further discloses:
the extended value calculator is to determine, for the respective purchase groups, a category purchase amount for the brand of interest within the period of time. 
the category purchase amount for the brand of interest includes an average category purchase amount for the period of time.
the extended value calculator is to determine a brand multiplier based on a sum of respective long-term multipliers divided by a total number of the respective purchase groups.
See at least column 14: 30-40; 16: 31-42; 16:48-67; 20:44-45; 32:60-33:21 (consumer diagnostic reports module, amount of volume, average items, those choosing the product over the competitive set,  “sums up the volume and other variables of a particular brand”).

Claim 26:
The combination of SHARMA/HOBLIT discloses the limitations as shown in the rejections above.  SHARMA further discloses the subsequent purchases unassociated with the brand of interest are associated with a category associated corresponding to the brand of interest.  See at least column 2:41-42 (“directly competing brands”).

Claim 27:
The combination of SHARMA/HOBLIT discloses the limitations as shown in the rejections above.  SHARMA further discloses the purchase depth manager is to set a target value of the consecutive purchase occasion values based on a category type of the product, the target value based on an expected purchase frequency of the category type of the product, the target value modifying a duration of the period of time. See at least column 19:36 (“spending targets”).



Claims 28-40:
The combination of SHARMA/HOBLIT discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 28-40 are not patentably distinct from claims 21-27, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 21-40 accordingly using the same references and citations as above.  

















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Giaerenzer et al. Heuristic Decision Making. (15 Nov 2010). Retrieved online 09/14/2018.
https://faculty.washington.edu/jmiyamot/p466/pprs/gigerenzer%20heuristic%20decis%20making.pdf
“As reflected in the amount of controversy, few areas in psychology have undergone such dramatic conceptual changes in the past decade as the emerging science of heuristics. Heuristics are efficient cognitive processes, conscious or unconscious, that ignore part of the information. Because using heuristics saves effort, the classical view has been that heuristic decisions imply greater errors than do "rational" decisions as defined by logic or statistical models. However, for many decisions, the assumptions of rational models are not met, and it is an empirical rather than an a priori issue how well cognitive heuristics function in an uncertain world. To answer both the descriptive question ("Which heuristics do people use in which situations?") and the prescriptive question ("When should people rely on a given heuristic rather than a complex strategy to make better judgments?"), formal models are indispensable. We review research that tests formal models of heuristic inference, including in business organizations, health care, and legal institutions. This research indicates that (a) individuals and organizations often rely on simple heuristics in an adaptive way, and (b) ignoring part of the information can lead to more accurate judgments than weighting and adding all information, for instance for low predictability and small samples. The big future challenge is to develop a systematic theory of the building blocks of heuristics as well as the core capacities and environmental structures these exploit."

Wikipedia. Market depth. Retrieved online 11/17/2020.
https://en.wikipedia.org/wiki/Market_depth#:~:text=In%20finance%2C%20market%20depth%20is,be%20sold%20versus%20unit%20price.&text=Mathematically%2C%20it%20is%20the%20size,price%20by%20a%20given%20amount.
MYR et al. (GB 2407184 A) MYR et al. generally discloses a method/system that by and large reads on and is related to the instant invention. “A system for determining the best (preferably in terms of generating the largest profit, but could be largest revenue) price and marketing campaign for a given product or group of interrelated products, using a statistical model to perform data mining on historical sales volume data, taking into account such influences as: competitors actions, advertising/promotional activity and time based effects such as holidays and weather and weekly shopping patterns.”

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)